Exhibit 10.2 AMENDED AND RESTATED ADVISORY AGREEMENT by and among PASSCO APARTMENT REIT, INC. and PASSCO ADVISORS, LLC October 1, 2009 TABLE OF CONTENTS Page SECTION 1 DEFINITIONS 1 SECTION 2 APPOINTMENT 6 SECTION 3 DUTIES OF THE ADVISOR 6 3.01. Organizational and Offering Services 7 3.02. Acquisition and Origination Services. 7 3.03. Asset Management Services. 7 3.04. Stockholder Services. 9 3.05. Other Services 9 SECTION 4 AUTHORITY OF ADVISOR 9 4.01. Powers of the Advisor 9 4.02. Approval by the Board 9 4.03. Modification or Revocation of Authority of Advisor 10 SECTION 5 BANK ACCOUNTS 10 SECTION 6 RECORDS AND FINANCIAL STATEMENTS 10 SECTION 7 LIMITATION ON ACTIVITIES 10 SECTION 8 FEES 11 8.01. Acquisition Fees 11 8.02. Origination Fees 11 8.03. Asset Management Fee 12 8.04. Disposition Fees 12 8.05. Bridge Loan Financing Fee 12 8.06. Permanent Financing Fee 12 8.07. Operating Partnership Interests 13 8.08. Fee for Other Services 13 SECTION 9 EXPENSES 13 9.01. General 13 9.02. Timing of and Additional Limitations on Reimbursements 14 SECTION 10 RELATIONSHIP OF ADVISOR AND COMPANY; OTHER ACTIVITIES OF THE ADVISOR 15 10.01. Relationship 15 10.02. Time Commitment 15 10.03. Investment Opportunities and Allocation 15 SECTION 11 BUSINESS COMBINATION 15 11.01. Business Combination between PAR and Advisor 15 (i) 11.02. Conditions to Completion of Business Combination 16 SECTION 12 THE PASSCO NAME 16 SECTION 13 TERM AND TERMINATION OF THE AGREEMENT 17 13.01. Term 17 13.02. Termination by Either Party 17 13.03. Payments on Termination and Survival of Certain Rights and Obligation 17 SECTION 14 ASSIGNMENT 17 SECTION 15 INDEMNIFICATION AND LIMITATION OF LIABILITY 18 15.01. In General 18 15.02. Conditions to Indemnification 18 15.03. Limitations on Indemnification 18 15.04. Conditions to Payment of Expenses 19 SECTION 16 MISCELLANEOUS 19 16.01. Notices 19 16.02. Modification 20 16.03. Severability 20 16.04. Construction 20 16.05. Entire Agreement 20 16.06. Waiver 20 16.07. Gender 20 16.08. Titles Not to Affect Interpretation 20 16.09. Counterparts 21 (ii) AMENDED AND RESTATED ADVISORY AGREEMENT This Amended and Restated Advisory Agreement, dated as of October 1, 2009 (the “Agreement”), is between Passco Apartment REIT, Inc., a Maryland corporation (“PAR”), Passco Apartment REIT Operating Partnership, LP, a Delaware limited partnership (the “Operating Partnership”), and Passco Advisors, LLC, a California limited liability company (the “Advisor”).PAR, the Operating Partnership and their subsidiaries are collectively referred to herein as the “Company.” W I T N E
